Citation Nr: 0518627	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-08 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for 
rheumatism/arthritis.  

3.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

4.  Entitlement to service connection for malnutrition.  

5.  Entitlement to service connection for an eye disorder.  

6.  Entitlement to service connection for hearing loss.  

7.  Entitlement to service connection for a kidney disorder.  

8.  Entitlement to service connection for a condition 
manifested by dizziness and body weakness.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served in the Philippine Guerrillas and 
Combination Service from November 17, 1942, to March 17, 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  


FINDINGS OF FACT

1.  The veteran has not submitted competent medical evidence 
of current residuals of inservice malaria.  

2.  Rheumatism/arthritis was not manifested in service or in 
the first postservice year.  

3.  There is no competent medical evidence of current PTB.  

4.  There is no competent medical evidence of current 
residuals of malnutrition.  

5.  There is no competent medical evidence of a current eye 
disorder.  

6.  There is no competent medical evidence of current hearing 
loss.  

7.  There is no competent medical evidence of a current 
kidney disorder.  

8.  There is no competent medical evidence of current 
disorder manifested by dizziness and body weakness.  


CONCLUSIONS OF LAW

1.  Chronic malaria was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.   38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2004).  

2.  Chronic rheumatism/arthritis was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).  

3.  PTB was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2004).  

4.  Malnutrition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

5.  An eye disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

6.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in or 
aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2004).  

7.  A kidney disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).  

8. A condition manifested by dizziness and body weakness was 
not incurred in or aggravated by service. 38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that a VCAA letter was sent to 
the veteran in July 2002, prior to the October 2002 denial of 
service connection for the claims as listed on the tile page.  
Moreover, another VCAA letter was sent to the veteran in 
December 2003.  It is also noted that the January 2004 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private medical records, and statements 
from the veteran.  VA made all reasonable efforts to assist 
the claimant in the development of the claim and notified the 
veteran of the information and evidence necessary to 
substantiate the claim.  There is no indication of any 
relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision without obtaining VA examination.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Factual Background

A review of the service medical records is negative for 
complaint of, treatment of, or diagnosis of any of the 
claimed conditions, other than malaria.  The discharge 
examination report reflects that the veteran contracted 
malaria for two days in 1944.  

Post service private records show treatment for prostatic 
hypertrophy in 1995, to include a prostatectomy.  
Subsequently dated records in 2001-2004 are also of record.  
These documents show treatment for a cardiovascular disorder.  
Osteoporosis was also diagnosed in 2001.  

Of record are numerous affidavits by fellow servicemen of the 
veteran.  These affidavits, dated in 2002, 2003, and 2004, 
attest that they served with the veteran and that they recall 
that he was treated for conditions to include malaria, a lung 
condition, a kidney condition, dysentery, dizziness, 
malnutrition, and general weakness, during service.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002);  38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis, sensorineural hearing loss, or a tropical disease 
(malaria) to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Similarly, service of 90 days or more during a period of war 
and the chronic disease of PTB becomes manifest to a degree 
of 10 percent within three years from date of termination of 
service, such disease shall be presumed to have been incurred 
in service.  A diagnosis of active PTB by a private physician 
to show the disease was initially manifested after discharge 
from active service must be confirmed by acceptable clinical, 
X-ray, or laboratory studies, or by findings of active 
tuberculosis based on acceptable hospital observation or 
treatment.  38 C.F.R. § 3.374(c).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Analysis

Malaria, PTB, Malnutrition, Eye Defect, Hearing Loss, Kidney 
Disorder, Condition Manifested by Dizziness and Body Weakness

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  Here, the service medical records are negative for 
any of the claimed conditions as listed above, other than 
malaria.  And while the veteran served in a tropical climate, 
and is shown to have had malaria for two days in 1944, no 
medical record on file supports a finding that he now has 
malaria or any residual disability from such disease.  Nor do 
medical records on file support a finding that he now has any 
of the other conditions as listed above.  

The veteran was advised that to establish service connection 
for a claimed disability, he must show that he has such 
disability.  See VCAA letters in July 2002 and December 2003.  
He has not submitted any evidence of a diagnosis of malaria, 
PTB, malnutrition, an eye disorder, hearing loss, a kidney 
disorder, or a condition manifested by dizziness and body 
weakness, or identified a provider of treatment for such 
diseases.  The threshold requirement for establishing 
entitlement to the benefits sought is not met.  Hence, the 
claims must be denied.  

While the joint affidavits attesting to the fact that the 
veteran was treated in service for the above claimed 
conditions have been considered, the Board does not find them 
probative.  In this regard, it is noted that the affidavits 
are not corroborated by the service medical records which 
show treatment only for malaria during service.  It is noted 
that the discharge examination report is negative for all 
other conditions claimed and no continuity of symptoms for 
any of the conditions is indicated in the claims file.  

Rheumatism/Arthritis

It may be argued that the veteran currently has rheumatism 
and or arthritis in that he was noted to have osteoporosis in 
2001.  While it is not clear if rheumatism or arthritis 
currently exists, it is acknowledged that the veteran is 
claiming service connection for joint pain of some type, and 
osteoporosis meets this contention.  

Even if rheumatism or arthritis is currently shown by the 
diagnosis of osteoporosis, however, it is noted that service 
connection is not warranted in that this condition was not 
manifested during service, or within the one year presumptive 
period thereafter.  Osteoporosis, and arguably, 
rheumatism/arthritis, was not diagnosed until 2001 and it is 
has not objectively been linked to any incident of service by 
medical personnel.  Thus, there is no medical evidence of 
this condition until many years after service, and no 
competent evidence of a nexus between the postservice 
disorder and military service.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim; 
hence, it must be denied.  




ORDER

Entitlement to service connection for malaria is denied.  

Entitlement to service connection for rheumatism/arthritis is 
denied.  

Entitlement to service connection for PTB is denied.  

Entitlement to service connection for malnutrition is denied.  

Entitlement to service connection for an eye disorder is 
denied.  

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for a kidney disorder is 
denied.  

Entitlement to service connection for a condition manifested 
by dizziness and body weakness is denied.  




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


